Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 12, 2021

The Court of Appeals hereby passes the following order:

A21A0926. KAREN MEDOWS v. RHONDA MEDOWS.

      This case originated as a dispossessory proceeding in magistrate court. After
an adverse ruling, defendant Karen Medows appealed to the superior court. Medows
failed to pay rent into the registry of the superior court, which entered a writ of
possession in favor of the plaintiff. See OCGA § 44-7-54 (b). Medows then filed this
appeal. We, however, lack jurisdiction.
      Because the superior court’s order disposed of a de novo appeal from a
magistrate court decision, Medows was required to follow the discretionary appeal
procedure to obtain review of the superior court’s order. See OCGA § 5-6-35 (a) (1);
English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175) (1995). Her failure to
follow this procedure deprives us of jurisdiction to consider this direct appeal, which
is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/12/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.